Case: 5:19-cv-00245-KKC-MAS Doc #: 28-1 Filed: 11/15/19 Page: 1 of 7 - Page ID#: 183




                                Ex. A
Case: 5:19-cv-00245-KKC-MAS Doc #: 28-1 Filed: 11/15/19 Page: 2 of 7 - Page ID#: 184




                               UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF KENTUCKY
                              CENTRAL DIVISION AT LEXINGTON

  CRAIG COMBS, et al.,                         )
                                               )
         Plaintiffs,                           )
                                               )
  and                                          )
                                               )
  LIBERTY MUTUAL INSURANCE CO.,                )       Lead Case No.: 5:19-cv-00008-KKC
                                               )       Consolidated with Case No.: 19-cv-245-KCC
         Intervening Plaintiff,                )
         -vs-                                  )
                                               )
  PRAXAIR, INC.                                )
                                               )
         Defendant/Third-Party Plaintiff,      )
                                               )
         -vs-                                  )
                                               )
  UNITED PARCEL SERVICE                        )
                                               )
         Third-Party Defendant.                )

                                  DEFENDANT PRAXAIR, INC.’S
                                   THIRD-PARTY COMPLAINT

         Defendant/Third-Party Plaintiff Praxair, Inc. ("Praxair"), through its counsel, states the

  following in support of its Third-Party Complaint against Third-Party Defendant United Parcel

  Service, Inc. ("UPS"):

         1.      On or May 9, 2019, Plaintiffs Craig Combs, Tammy Combs, David Hatton,

  Sondra Hatton, Vincent Leger, Etta Leger, Stevie Finch and Christine Finch filed a Complaint in

  the Commonwealth of Kentucky, Fayette Circuit Court, asserting personal injury claims against

  Defendant Praxair arising from a work-related injury that occurred at UPS on May 30, 2018. A

  copy of Plaintiffs’ Complaint is attached hereto as Exhibit A.
Case: 5:19-cv-00245-KKC-MAS Doc #: 28-1 Filed: 11/15/19 Page: 3 of 7 - Page ID#: 185




         2.      On May 29, 2019, Plaintiffs filed a First Amended Complaint adding Robert

  Sosby and Gregory Capps as Plaintiffs. A copy of Plaintiffs’ First Amended Complaint is

  attached hereto as Exhibit B.

         3.      On June 10, 2019, Praxair filed a Notice of Removal to this Court. (Def.’s Notice

  of Removal, ECF No. 1, in Case No. 19-cv-245-KCC).

         4.      Praxair filed its Answer to Plaintiffs’ First Amended Complaint denying all

  material allegations against it and denying any liability for Plaintiffs’ alleged injuries and

  damages. (Def.’s Ans. to Pls.’ Compl., ECF No. 8, in Case No.19-cv-245-KCC).

         5.      Intervening Plaintiff Liberty Mutual Insurance Company filed an Intervening

  Complaint against Praxair seeking to recover sums it claims to have paid to Plaintiffs in

  connection with Mr. Purvis’ workers' compensation claim. (Intervening Pls.’ Comp., ECF No.

  15, in Case No.19-cv-245-KCC).

         6.      Praxair filed its Answer to Intervening Plaintiff’s Complaint denying all material

  allegations against it and denying any liability for Plaintiffs’ alleged injuries and damages.

  (Def.’s Ans. to Intervening Pls.’ Compl., ECF No. 35)

         7.      Plaintiffs are residents of the State of Kentucky.

         8.      Defendant/Third-Party Plaintiff Praxair is a Delaware corporation with its

  principal place of business in Connecticut.

         9.      Upon information and belief, Third-Party Defendant UPS is a Delaware

  Corporation with its principal place of business in Atlanta, Georgia.

         10.     Inasmuch as jurisdiction in this Court is appropriate over Plaintiffs’ claims based on

  diversity jurisdiction, this Court also has jurisdiction over the claims and parties referenced in this

  Third-Party Complaint.



                                                    2
Case: 5:19-cv-00245-KKC-MAS Doc #: 28-1 Filed: 11/15/19 Page: 4 of 7 - Page ID#: 186




         11.     Plaintiffs’ First Amended Complaint alleges that Craig Combs, David Hatton,

  Vincent Leger, Stevie Finch, Robert Sosby and Gregory Capps sustained injuries as a result of an

  "explosion" within a trailer attached to the truck he was driving while at a UPS facility in

  Lexington, Kentucky (hereinafter referred to as the "Incident").

         12.     At all times relevant, Plaintiffs Craig Combs, David Hatton, Vincent Leger,

  Stevie Finch, Robert Sosby and Gregory Capps were employees of UPS.

         13.     On May 25, 2018, UPS picked up forty-five (45) cylinders of acetylene from a

  Praxair facility in Hahnville, Louisiana for shipment to North Haven, Connecticut. The forty-

  five (45) cylinders of acetylene were loaded onto trailer #450246.

         14.     On May 25, 2018, trailer #450246 arrived at a UPS facility in New Orleans,

  Louisiana, where the forty-five (45) cylinders of acetylene were removed from trailer #450246

  and loaded onto trailer #293095.

         15.     On May 26, 2018, trailer #293095 arrived at a UPS facility in Jackson,

  Mississippi.

         16.     On May 26, 2018, trailer #293095 arrived in Memphis, Tennessee, where the

  forty-five (45) cylinders of acetylene were removed from trailer #293095 and loaded onto trailer

  #268806.

         17.     On May 29, 2018, trailer #268806 arrived at a UPS facility in Nashville,

  Tennessee.

         18.     On May 29, 2018, trailer #268806 arrived at a UPS facility in Lexington,

  Kentucky.

         19.     On May 30, 2018, Douglas Scott Purvis was assigned trailer #268806, which

  contained the forty-five (45) cylinders of acetylene.



                                                   3
Case: 5:19-cv-00245-KKC-MAS Doc #: 28-1 Filed: 11/15/19 Page: 5 of 7 - Page ID#: 187




         20.     At all times relevant, trailer #268806 had a flammability placard to warn everyone

  that the trailer contained flammable materials.

         21.     On May 30, 2018, Douglas Scott Purvis noticed that trailer #268806 had a Federal

  Highway Administration ("FHWA") sticker that needed to be replaced.

         22.     Douglas Scott Purvis brought trailer #268806 to the UPS maintenance shop to

  have the FHWA sticker replaced with a new FHWA sticker on trailer #268806.

         23.     Upon Douglas Scott Purvis arriving at the UPS maintenance shop with trailer

  #268806, Michael Belt, an employee of UPS began to remove and replace the FHWA sticker

  from trailer #268806.

         24.     As part of removing the old FHWA sticker or as part of placing the new FHWA

  sticker on trailer #268806 Michael Belt ignited a propane torch.

         25.     Once Michael Belt ignited the propane torch there was a reaction within the UPS

  maintenance shop that caused the Incident alleged in Plaintiffs’ Complaint.

         26.     At all times relevant, UPS had an obligation to ensure the safety of its employees,

  Craig Combs, David Hatton, Vincent Leger, Stevie Finch, Robert Sosby and Gregory Capps, and

  to ensure compliance with workplace safety regulations.

         27.     At all times relevant, UPS owed a duty to insure its employees were properly

  trained on the handling of a propane torch, properly trained on the hazards of using a propane

  torch around flammable materials and properly trained on understanding the warnings set out in

  placards on UPS trailers.

         28.     The action of Michael Belt igniting the propane torch next to trailer #268806,

  which contained a flammability placard, was the substantial factor and primary cause of the

  Incident alleged in Plaintiffs’ Complaint.



                                                    4
Case: 5:19-cv-00245-KKC-MAS Doc #: 28-1 Filed: 11/15/19 Page: 6 of 7 - Page ID#: 188




          29.    If Plaintiffs’ claims and/or Intervening Plaintiff’s claims against Praxair are deemed

  valid, then at the time of trial Defendant/Third-Party Plaintiff Praxair is entitled to an

  apportionment instruction to determine the percentage of liability or causation between all of the

  parties herein, including but not limited to UPS.

          30.    Praxair denies any and all liability to Plaintiffs; however, if Plaintiffs prove

  they are entitled to any recovery, then inasmuch as Plaintiffs are successful in obtaining any

  judgment against Defendant/Third-Party Plaintiff Praxair, then Praxair should be entitled to

  indemnity from UPS.

          WHEREFORE, Defendant/Third-Party Plaintiff Praxair requests the following relief:

          A.     Any and all claims against Praxair be dismissed with prejudice.

          B.     An apportionment of fault instruction which applies to all parties in the case,

  including Third-Party Defendant UPS.

          C.     A judgment of indemnification against the Third-Party Defendant UPS.

          D.     Trial by jury.

          E.     Any and all other relief to which Defendant/Third-Party Plaintiff Praxair may be

  entitled.

                                                          Respectfully submitted,

                                                          /s/ Steven M. Shear
                                                          D. Patterson Gloor (admitted pro hac vice)
                                                          Steven M. Shear (admitted pro hac vice)
                                                          JOHNSON & BELL, LTD.
                                                          33 West Monroe Street, Suite 2700
                                                          Chicago, Illinois 60603
                                                          Telephone: (312) 372-0770
                                                          gloorp@jbltd.com
                                                          shears@jbltd.com

                                                          John A. Sheffer
                                                          Sheffer Law Firm


                                                      5
Case: 5:19-cv-00245-KKC-MAS Doc #: 28-1 Filed: 11/15/19 Page: 7 of 7 - Page ID#: 189




                                             101 South Fifth Street, Suite 1450
                                             Louisville, KY 40202
                                             Phone: 502-582-1600
                                             jsheffer@kylaw.com

                                             Attorneys for Defendant Praxair, Inc.




                                         6
